Citation Nr: 0020821	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin disease on the 
back, scalp, and shoulders.

2.  Entitlement to service connection for a sleep disorder, 
nervous condition, and depression.

3.  Entitlement to service connection for acute abdominal 
pain.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for numbness of the 
arms and fingers.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1966 to November 
1967, including service in Vietnam from September 1966 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO rating decision that denied service 
connection for (1) skin disease on the back, scalp, and 
shoulders; (2) a sleep disorder, nervous condition, and 
depression; (3) acute abdominal pain; (4) a prostate 
condition; and (5) numbness of arms and fingers, all of which 
the veteran attributed to herbicide exposure.  The veteran 
submitted a notice of disagreement in November 1998, and the 
RO issued a statement of the case in January 1999.  The 
veteran submitted a substantive appeal in March 1999, and 
both he and his wife testified at a hearing in September 
1999.

In as much as the veteran has not yet submitted a substantive 
appeal on issues of service connection for tinnitus and a 
compensable rating for bilateral hearing loss, those issues 
are not before the Board and not addressed in this decision.


FINDINGS OF FACT

1.  The veteran has submitted competent evidence tending to 
show a skin condition within one year of service in Vietnam, 
the continuity of symptomatology of a skin condition, and a 
current diagnosis of a skin condition.

2.  There is no competent (medical) evidence linking the 
veteran's sleep disorder, nervous condition, and depression-
first found many years after service-to an incident of 
service, including exposure to Agent Orange, or to a service-
connected disability.

3.  There is no competent (medical) evidence linking the 
veteran's nervous stomach or acute abdominal pain, first 
found many years after service, to an incident of service-
including exposure to Agent Orange-or to post-service 
symptomatology or to a service-connected disability.

4.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of prostate cancer or of 
a current prostate disability.

5.  The veteran has not submitted competent (medical) 
evidence linking manifestations of a prostate condition to an 
incident of service, including exposure to Agent Orange, or 
to a service-connected disability.

6.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of acute or subacute 
peripheral neuropathy, or of a current disability involving 
numbness of the arms and fingers.

7.  The veteran has not submitted competent (medical) 
evidence linking manifestations of a disability involving 
numbness of the arms and fingers to an incident of service, 
including exposure to Agent Orange, or to a service-connected 
disability.

8.  There is not presented in this case a question of such 
medical complexity or controversy so as to warrant its 
submission to an independent medical expert outside the VA 
framework for a medical opinion.   




CONCLUSIONS OF LAW

1.  The claim for service connection for skin disease on the 
back, scalp, and shoulders is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for a sleep disorder, 
nervous condition, and depression is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for acute abdominal pain 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a prostate disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for numbness of the arms 
and fingers is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  Securing an opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991 & Supp. 2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

Here, the veteran asserts that each of his disabilities is 
due to exposure to Agent Orange in Vietnam.  Service 
connection may be granted for a disease based on exposure to 
Agent Orange when there is medical evidence linking it to 
such incident.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  If a veteran was exposed to an herbicide agent during 
active military, naval or air service, the following diseases 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2000) and 38 C.F.R. § 3.307(a)(6) 
(1999) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1999) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda (PCT); prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6)(ii).


A.  Skin Disease on the Back, Scalp, and Shoulders

Testimony of the veteran at the September 1999 hearing was to 
the effect that he served 14 months in Vietnam.  He testified 
that the tent he was sleeping in was, at first, an olive 
color but that the tent later turned a reddish color.  He 
testified that the tent was replaced with a new tent, and 
that the new tent also turned a reddish color.  The veteran 
attributed the change in color to Agent Orange exposure or 
exposure to other herbicides.  The veteran also testified 
that, soon after returning home from Vietnam, he began 
breaking out with large bumps or knots on his back and 
shoulders, and that there was also scaling in his hair.  For 
purposes of well-groundedness, the evidence of record is 
presumed true and supports a finding that a skin condition 
was noted within a one-year period of the veteran's service 
in Vietnam.

The veteran also testified that he was treated with some type 
of lotion for the scaling in his hair, and that the scaling 
cleared and did not return.  The veteran testified that his 
back had gotten better, but that scars remain.  A report of a 
December 1997 VA examination shows that the veteran reported 
recurrent sebaceous cyst on his back.  The examiner's 
impression was sebaceous cyst on the back.  For purposes of 
well groundedness, the veteran's statements as to the 
continuity of symptomatology of a skin condition post-service 
are presumed credible.  Savage, 10 Vet. App. at 496.  
The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
skin disease on the back, scalp, and shoulders.  As such, the 
claim is well grounded.


B.  Sleep Disorder, Nervous Condition, and Depression

Service medical records are negative of manifestations of any 
sleep disorder, nervous condition, and/or depression.

Post-service medical records show the onset of a chronic 
recurring anxiety and of somatic symptoms in the 1980's and 
1990's, many years after service.  A VA medical report shows 
a diagnosis of depression/insomnia in 1997.  None of the 
post-service medical records, however, links the veteran's 
current sleep disorder, nervous condition, and/or depression 
to an incident of service, including exposure to Agent 
Orange.

A review of the record shows that the veteran's insomnia, 
anxiety, and depression were first diagnosed many years after 
service.  There is no medical evidence linking any of these 
conditions to an incident of service, including exposure to 
Agent Orange.  A claim is not well grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.

A review of the record also shows that service connection is 
in effect for bilateral hearing loss (rated 0 percent 
disabling). The medical evidence does not causally link the 
veteran's insomnia, anxiety, and depression to this service-
connected disability, and secondary service connection is not 
warranted.

The veteran's statements to the effect that he did not have a 
sleep disorder, nervous condition, or depression prior to 
serving in Vietnam are not sufficient to support a claim for 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no evidence of a sleep disorder, 
nervous condition, or depression until many years after the 
veteran's separation from service in November 1967, and there 
is no competent (medical) evidence linking the veteran's 
insomnia, anxiety, and depression to an incident of service, 
including exposure to Agent Orange.  Insomnia, anxiety, and 
depression are not diseases listed under 38 C.F.R. 
§ 3.309(e).  Hence, the claim for service connection for a 
sleep disorder, nervous condition, and/or depression is not 
plausible, and it is denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for a sleep disorder, nervous condition, 
or depression at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical report showing the presence 
of the claimed disorder with an opinion linking it to an 
incident of service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

C.  Acute Abdominal Pain

Service medical records are negative of manifestations of 
acute abdominal pain.

Post-service medical records show a diagnosis of history of 
functional gastrointestinal symptoms in 1988, long after 
military service.  A VA medical report shows a diagnosis of 
"nervous stomach" in 1997.  The veteran also testified that 
he was hospitalized for a "nervous stomach," and that he 
received treatment from a physician every six months for this 
condition.  The veteran also testified that the acute 
abdominal pain was in the lower part of the stomach, and that 
it comes and goes.

The veteran's testimony tends to show post-service continuity 
of symptomatology of acute abdominal pain.  Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  Wilson, 2 Vet. App. at 19.  However, none of 
the post-service medical records links the veteran's current 
acute abdominal pain to an incident of service, including 
exposure to Agent Orange, or to post-service continuity of 
symptomatology.  A claim is not well grounded where there is 
no medical evidence showing a nexus between a current 
disability and service.  Caluza, 7 Vet. App. 498.  Nor does 
the medical evidence causally link the veteran's nervous 
stomach or acute abdominal pain to any service-connected 
disability to warrant an award of secondary service 
connection.

The veteran's statements to the effect that his stomach 
condition was normal before serving in Vietnam and that he is 
now required to take prescription medication for a stomach 
condition are not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no evidence of a nervous stomach or 
acute abdominal pain until many years after the veteran's 
separation from service in November 1967, and there is no 
competent (medical) evidence linking the veteran's nervous 
stomach or acute abdominal pain to an incident of service, 
including exposure to Agent Orange.  Nervous stomach and 
acute abdominal pain are not diseases listed under 38 C.F.R. 
§ 3.309(e).  Hence, the claim for service connection for 
acute abdominal pain is not plausible, and it is denied as 
not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for a nervous stomach or acute abdominal 
pain at any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing the presence of the 
claimed disorder with an opinion linking it to an incident of 
service or to a service-connected disability.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


D.  Prostate Disorder

Service medical records are negative of manifestations of a 
prostate condition.

Testimony of the veteran at the September 1999 hearing was to 
the effect that he was treated for a prostate condition and 
that, since treatment, he has had no problems.  In this 
regard, the Board notes that the claims folder contains no 
medical evidence of a current prostate disability. A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded, and 
the claim is denied.

The Board notes that prostate cancer is one of the diseases 
listed under 38 C.F.R. § 3.309(e); however, in this case 
there is no competent evidence that the veteran has a 
diagnosis of prostate cancer to warrant service connection on 
a presumptive basis.  Nor is there competent (medical) 
evidence in the claims folder that links any current 
manifestations of a prostate condition to an incident of 
service, including exposure to Agent Orange, or to a service-
connected disability.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498. 

The veteran is advised that he may reopen the claim for 
service connection for a prostate condition at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder, 
with an opinion that links the veteran's claimed disorder to 
an incident of service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


E.  Numbness of the Arms and Fingers

Service medical records are negative of manifestations of 
numbness of the arms and fingers.

Testimony of the veteran at the September 1999 hearing was to 
the effect that numbness of the arms and fingers mostly 
happens at night.  The veteran testified that he rubs and 
shakes his arms and fingers, and that after 5-to-10 minutes, 
the numbness goes away.  Again, the Board notes that the 
claims folder contains no medical evidence of a current 
disability involving numbness of the arms and fingers.  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded, and 
the claim is denied.

The Board notes that acute and subacute peripheral neuropathy 
is one of the diseases listed under 38 C.F.R. § 3.309(e); 
however, in this case, there is no competent evidence that 
the veteran has a diagnosis of peripheral neuropathy to 
warrant service connection on a presumptive basis.  Nor is 
there competent (medical) evidence in the claims folder that 
links any current manifestations of numbness of the arms and 
fingers to an incident of service, including exposure to 
Agent Orange, or to a service-connected disability.  A claim 
is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498. 

The veteran is advised that he may reopen the claim for 
service connection for numbness of the arms and fingers at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing the presence of the 
claimed disorder, with an opinion that links the veteran's 
claimed disorder to an incident of service or to a service-
connected disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Finally, the Board notes the request of the veteran's 
representative to refer this case for the opinion of an 
independent medical expert, outside the VA framework, in view 
of the veteran's allegations of developing disabilities due 
to herbicide exposure, not listed in 38 C.F.R. § 3.309(e).  
As noted above, on most of the issues, the Board has 
determined that the veteran has failed to present a well-
grounded claim; thus further development by VA is not 
appropriate.  More importantly, there is not presented in 
this case facts of such complexity or controversy that would 
warrant such action.  


ORDER

The claim of entitlement to service connection for skin 
disease on the back, scalp, and shoulders is well grounded.  
To this extent only, the appeal is granted.

The claim for service connection for a sleep disorder, 
nervous condition, and depression is denied as not well 
grounded.

The claim for service connection for acute abdominal pain is 
denied as not well grounded.

The claim for service connection for a prostate disorder is 
denied as not well grounded.

The claim for service connection for numbness of the arms and 
fingers is denied as not well grounded.


REMAND

The veteran's claim for service connection for skin disease 
on the back, scalp, and shoulders is plausible and therefore 
well grounded.  However, having found that his claim is 
plausible does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1Vet. App. 78, 82 (1990).

The veteran testified that he had been treated for his skin 
condition post-service. Medical records of this treatment-
which are relevant to the veteran's claim for service 
connection for skin disease on the back, scalp, and 
shoulders-have not been associated with the claims folder 
and should be.  The duty to assist the veteran in the 
development of facts pertinent to his claim for service 
connection includes obtaining all relevant records and 
providing him with an adequate examination.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Likewise, the medical evidence is unclear as to whether the 
veteran's skin condition is chloracne or other acneform 
disease consistent with chloracne that would warrant a 
presumption of service connection based upon exposure to 
certain herbicide agents.

Accordingly, an examination is required to obtain a medical 
opinion as to whether the veteran's current skin condition is 
the same disability or is in any way related to the veteran's 
skin condition noted within one year of service in Vietnam, 
and to obtain a more specific diagnosis as to the nature of 
the veteran's "sebaceous cyst on the back."
 

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's skin condition since discharge 
from service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file in 
accordance with 38 C.F.R. § 3.159 (1999).


2.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current nature, severity, 
and etiology of his skin condition.  
The examiner should also review the 
service medical records and post-service 
medical records and offer opinions as to:

a.  Whether it is at least as likely 
as not that the veteran's sebaceous 
cyst on the back is related to the 
condition of the veteran's skin as 
occurred within one year of service 
in Vietnam, as testified to by the 
veteran; and

b.  Whether it is at least as likely 
as not that the veteran's sebaceous 
cyst on the back is chloracne or 
other acneform disease consistent 
with chloracne.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.


3.  The RO should then review the 
veteran's claim for service connection 
for skin disease on the back, scalp, and 
shoulders, taking into consideration 
provisions of 38 C.F.R. §§ 3.309(e) and 
3.307(d).  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


